United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2385
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Fahad Abdihakim Diriye

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                           Submitted: November 20, 2015
                              Filed: March 16, 2016
                                  ____________

Before SMITH, BYE, and BENTON, Circuit Judges.
                           ____________

BYE, Circuit Judge.

      Fahad Abdihakim Diriye pled guilty in district court1 to being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). As a


      1
        The Honorable Joan N. Ericksen, United States District Court Judge for the
District of Minnesota, adopting the Report and Recommendation of the Honorable
Tony N. Leung, United States Magistrate Judge for the District of Minnesota.
condition of his guilty plea, Diriye reserved the right to argue on appeal that law
enforcement violated his Fourth Amendment rights by performing a Terry stop
without reasonable suspicion. We find law enforcement had reasonable suspicion to
perform a Terry stop. We affirm.

                                            I

       On the evening of June 25, 2014, Minneapolis Police officers, including
Officer Scott Aikins, responded to a report of a suspicious vehicle in the parking lot
at Thomas Beach near Lake Calhoun. The suspicious vehicle matched the description
and license plate of a vehicle connected to an armed home invasion and robbery that
occurred in downtown Minneapolis three days prior. There were no suspects in
custody at the time. The dispatch stated there were two people sleeping in the car.

       Three marked squad cars arrived at the scene and parked approximately one to
two car-lengths away from the car. Officers removed a male and female from the
vehicle, handcuffed them, and placed them into a squad car. At least seven law
enforcement officers, including Officer Aikins, were standing nearby awaiting the
arrival of a sergeant for instructions to search the suspect vehicle. Approximately
fifteen minutes passed after officers arrived on scene when Diriye approached the
suspect vehicle, opened the driver's door, and began to sit in the driver's seat. At this
point, the suspect vehicle had not been searched or secured. Officer Aikins and
another officer immediately approached the vehicle, ordered Diriye out of the vehicle,
and handcuffed him.

      While Diriye and Officer Aikins were standing next to the vehicle, Diriye
appeared to be continuously turning his body to keep his right side away from Officer
Aikins. Officer Aikins became suspicious Diriye may have had a gun and patted him
down. Officer Aikins immediately felt and removed a loaded handgun from Diriye's



                                          -2-
right pants pocket. Diriye was then taken into custody. While in custody, Diriye
made incriminating statements to law enforcement about possessing the firearm.

      Diriye was later charged in the District of Minnesota in an indictment with one
count of felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). Diriye filed a motion to suppress the firearm and a motion to suppress his
post-arrest statements. Following an evidentiary hearing, the district court denied
both motions to suppress.

       Following the district court's denial of his suppression motions, Diriye entered
into a conditional plea of guilty. Diriye reserved the right to appeal the district court's
denial of his motions to suppress. On June 15, 2015, Diriye was sentenced to a term
of imprisonment of 70 months. Ten days later, Diriye timely filed this appeal.

                                            II

      Diriye argues Officer Aikins lacked reasonable suspicion to conduct a Terry
stop when Diriye, a non-suspect, opened the door and started to enter a vehicle
remotely connected to an armed home invasion and robbery that had occurred three
days prior. Diriye therefore claims his stop was unlawful and the district court erred
by not suppressing the evidence obtained as a result of his unlawful stop. We
disagree.

      "We review the denial of a motion to suppress de novo but the underlying
factual determinations for clear error, giving due weight to inferences drawn by law
enforcement officials." United States v. Hurd, 785 F.3d 311, 314 (8th Cir. 2015)
(quoting United States v. Clutter, 674 F.3d 980, 982 (8th Cir. 2012)). Under Terry
v. Ohio, an officer may stop an individual if the officer has reasonable suspicion that
"criminal activity may be afoot." 392 U.S. 1, 30 (1968); United States v. Harris, 747
F.3d 1013, 1016 (8th Cir. 2014). A Terry stop is justified when a police officer is

                                           -3-
"able to point to specific and articulable facts which, taken together with rational
inferences from those facts, reasonably warrant that intrusion." Terry, 392 U.S. at 21;
United States v. Davison, 808 F.3d 325, 329 (8th Cir. 2015). We must determine
whether reasonable suspicion exists based on "the totality of the circumstances, in
light of the officer's experience." United States v. Stigler, 574 F.3d 1008, 1010 (8th
Cir. 2009).

        We find Officer Aikins had reasonable suspicion to conduct a Terry stop on
Diriye. Diriye bypassed an active crime scene to enter and sit in a suspect vehicle not
yet secured or searched by law enforcement. Further, the suspect vehicle matched the
description of a vehicle connected to an armed invasion and robbery three days prior.
Based on the totality of the circumstances, Officer Aikins had reasonable suspicion
to believe criminal activity was afoot by Diriye's blatant disregard for the active crime
scene by sitting in the suspect vehicle connected to recent criminal activity. We
therefore find the Terry stop was justified and the district court did not err in denying
Diriye's motions to suppress the evidence obtained as a result of his lawful stop. See
United States v. Cotter, 701 F.3d 544, 548 (8th Cir. 2012) ("Because the Terry stop
was proper, the district court also did not err in refusing to suppress . . . [the]
confession, as it was not the fruit of the poisonous tree.").

      For the foregoing reasons, we affirm the district court.
                      ______________________________




                                          -4-